Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Glownia, J.). We add only that the record is not sufficient to enable us to review plaintiff’s contention that a tape-recorded telephone conversation between the parties was admitted at trial in violation of a stipulation between the parties (see, National Fire Ins. Co. v Shearman, 223 App Div 127, 129; Tomlinson v Town of Southampton, 143 App Div 487). Further, because the tape was merely cumulative to defendant’s testimony regarding the threats made by plaintiff during the taped conversation, any error the court may have made in admitting the tape is harmless. (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Invalidate Separation Agreement.) Present— Green, J. P., Balio, Lawton, Wesley and Boehm, JJ.